PER CURIAM.
By petition for writ of certiorari, Donna Hathcock and Rick’s B.P., Inc., the current wife of respondent Ricky W. Hathcock and a corporation controlled by her, seek review of an order compelling production of documents in a proceeding on a motion to modify child support filed by respondent Cindy P. Summerhill, the former wife of Mr. Hathcock, by which she seeks to require her former husband to pay increased child support. Because petitioners have failed to demonstrate that the trial court exceeded its jurisdiction or departed from the essential requirements of law, the petition for a writ of certiorari is DENIED. See Smith v. Smith, 764 So.2d 650 (Fla. 1st DCA 2000).
BOOTH, KAHN and VAN NORTWICK, JJ., concur.